UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-26020 DIGITAL ANGEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 300 State Street, Suite 214, New London, Connecticut (Address of Principal Executive Offices) (Zip Code) (651) 900-0776 Registrant’s Telephone Number, Including Area Code (Former Name, Former Address and Formal Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer£ Accelerated filer£Non-accelerated filer£ (Do not check if smaller reporting company)Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingatNovember 9, 2012 Common Stock, $.01 par value per share 30,874,685 shares 1 DIGITAL ANGEL CORPORATION TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – As of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations – Three-months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Operations – Nine-months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Loss – Three-months and Nine-Months ended September 30, 2012 and 2011 6 Condensed Consolidated Statement of Changes in Stockholders’ (Deficit) Equity – Nine-months ended September 30, 2012 7 Condensed Consolidated Statements of Cash Flows – Nine-months ended September 30, 2012 and 2011 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 26 PART II – Other Information Item 1A. Risk Factors 26 Item 6. Exhibits 27 Signatures 28 Certifications 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except par values) September 30, December 31, Assets (unaudited) Current Assets Cash $ $ Accounts receivable assigned to factor, net of allowance for doubtful accounts of $9 and $56 at September 30, 2012 and December 31, 2011, respectively Inventories, consisting of finished goods Note receivable Other current assets Funds held in escrow from sales of businesses Current assets of discontinued operations Total Current Assets Property and equipment, net Funds held in escrow from sale of business Note receivable Other assets of discontinued operations, net — Total Assets $ $ Liabilities and Stockholders’ (Deficit) Equity Current Liabilities Notes payable $
